             Case 1:21-cv-07172-LGS Document 3 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DOUGLAS REITMEYER,

                                 Plaintiff,
                                                                 21 Civ. 7172 (LGS)
                     -against-
                                                              ORDER OF SERVICE
 KEN ST. CLAIR, et al.,

                                 Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Ken St. Clair,

Cincinnati Insurance Company, Efrain Jiminez, Jr., Michael Giannattasio and KSC Federal

Contractors, LLC. Plaintiff is directed to serve a summons and the complaint on each Defendant

within 90 days of the issuance of the summonses. If within those 90 days, Plaintiff has not either

served Defendants or requested an extension of time to do so, the Court may dismiss the claims

against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to

prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:      September 13, 2021
             New York, New York

                                                           LORNA G. SCHOFIELD
                                                          United States District Judge
